Citation Nr: 0414363	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-02 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to the assignment of an initial rating in 
excess of 40 percent for degenerative disc disease with 
slight lumbar scoliosis and spondylosis at L4-L5 and L5-S1 
with limitation of motion.

2.  Entitlement to service connection for major depression, 
secondary to a service-connected low back disability.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1976.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (RO), which granted service connection for 
degenerative disc disease with slight lumbar scoliosis and 
spondylosis at L5-S1 and L4-5 with limitation of motion and 
assigned a 40 percent evaluation.  The case is also on appeal 
from a December 2002 rating decision that denied service 
connection for major depression, secondary to the veteran's 
service-connected low back disability.  

During an August 2003 videoconference before the undersigned 
Veterans Law Judge, the veteran withdrew his claim for a 
total disability rating based on individual unemployability.  
At that time, the veteran also testified that medications he 
takes for his service-connected low back disability result in 
gastrointestinal problems.  This testimony reasonably raises 
the issue of entitlement to service connection for 
gastrointestinal problems, secondary to degenerative disc 
disease with slight lumbar scoliosis and spondylosis at L4-L5 
and L5-S1 with limitation of motion.  The Board refers this 
issue to the RO for appropriate development.  

The issue of entitlement to the assignment of an initial 
rating in excess of 40 percent for degenerative disc disease 
with slight lumbar scoliosis and spondylosis at L5-S1 and L4-
5 with limitation of motion will be addressed in the remand 
appended to this decision.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence demonstrates that the 
veteran's major depression is proximately due to or the 
result of his service-connected degenerative disc disease 
with slight lumbar scoliosis and spondylosis at L4-L5 and L5-
S1.


CONCLUSION OF LAW

Entitlement to service connection for major depression, 
secondary to service-connected degenerative disc disease with 
slight lumbar scoliosis and spondylosis at L4-L5 and L5-S1, 
is warranted.  38 C.F.R. § 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim.  Therefore, no further 
development is needed.

Factual Background

The veteran contends that his major depression is secondary 
to his service-connected low back disability, which is 
currently evaluated as 40 percent disabling, effective in 
April 2000.  He is not service-connected for any other 
disability.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

VA medical records indicate that the veteran has undergone 
psychiatric treatment during the past several years.  His 
diagnoses include depression and post-traumatic stress 
disorder (PTSD) (unrelated to service).  

The veteran was provided a VA mental examination in August 
2002.  The report provides that the examiner reviewed the 
veteran's claims file, as well as electronic medical records 
which included notes written by mental health providers.  The 
veteran reported that when his back hurt, he was unable to do 
anything.  He had owned his own mechanics shop after service, 
but found he was unable to lift things or turn without 
getting terrible pain.  He said that he would work all week 
and spend the weekend recovering.  Eventually, he reached the 
point where he felt no better on Monday than on Friday and 
could no longer work.  He said that when he was depressed, he 
became extremely irritable, could not stand being around 
others and had trouble managing his anger.  He used to build 
race cars and motorcycles but no longer did so because his 
back disability prevented it.  He asserted that the pain 
sometimes kept him awake, and that he used to smoke marijuana 
to reduce the pain.  

The August 2002 psychiatric examination provided objective 
findings in detail.  The resulting Axis I diagnosis was major 
depression, recurrent, moderate; cannabis abuse, in 
remission; and alcohol abuse, long in remission.  The Axis 
III diagnosis (general medical condition) was chronic pain.  
In concluding remarks, the examiner opined that at this point 
in the veteran's life, the main cause for his recurrent bouts 
of depression was his chronic pain condition.  It was unclear 
to what extent alcohol and marijuana may have contributed to 
his depression in the past.  The report provides that the 
veteran contended that his marijuana use was an effort to 
control his chronic pain, and had been a more effective 
treatment than the medicine provided by his doctors.  The 
veteran said that he would continue to use it if it was 
legal.  

The report of an October 2002 VA orthopedic examination 
provides that with respect to his degenerative disc disease, 
the veteran complained of pain (increased by over-activity 
and sometimes inactivity) and spasms, and took several pain 
medications.  He also complained of bilateral shoulder pain 
(on the right since 1977, on the left since the prior week) 
and hip pain.  

Legal Analysis

Relevant law provides that a claimant with active service may 
be granted service connection for disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310(a).  
Secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service-connected disorder).  Allen v. Brown, 7 Vet. App. 439 
(1995).

Based on a thorough review of the record, the Board finds 
that the evidence supports the veteran's claim for service 
connection for major depression, secondary to his service-
connected low back disability.  

The August 2002 VA examination report provides the medical 
opinion that, although it was unclear to what extent alcohol 
and marijuana may have contributed to his depression in the 
past, at this point in the veteran's life his "chronic pain 
condition" was the main cause for his recurrent bouts of 
depression.  The Board is cognizant that the veteran has 
complained of pain resulting from non-service-connected 
conditions, such as the shoulders and hips.  However, the 
sole complaints of pain identified in the August 2002 VA 
examination report relate to the veteran's service-connected 
degenerative disc disease.  In fact, the report does not 
refer to any complaints of pain other than back pain.  Thus, 
it is unambiguous that the "chronic pain condition" the 
report deems responsible for the veteran's depression is the 
chronic pain resulting from his service-connected low back 
disability.  Moreover, the October 2002 VA examination report 
includes the notation that the veteran's service-connected 
low back disability requires pain medications and the current 
40 percent evaluation contemplates significant disability.  

It is pertinent to note that the supportive nexus opinion was 
proffered by a psychiatrist, and it was based on the results 
of a current examination as well as a review of medical and 
psychiatric treatment records.  Following this review of the 
relevant evidence and examination, the psychiatrist 
unequivocally linked the veteran's major depression to his 
low back pain.  There is no competent opinion that indicates 
otherwise.

In light of the foregoing, the Board concludes that the 
evidence warrants service connection for major depression, 
secondary to service-connected degenerative disc disease with 
slight lumbar scoliosis and spondylosis at L5-S1 and L4-.


ORDER

Service connection for major depression, secondary to 
service-connected degenerative disc disease with slight 
lumbar scoliosis and spondylosis at L5-S1 and L4-5, is 
granted.


REMAND

A preliminary review of the record reveals that additional 
evidentiary development is required for the issue of 
entitlement to the assignment of an initial rating in excess 
of 40 percent for degenerative disc disease with slight 
lumbar scoliosis and spondylosis at L5-S1 and L4-5 with 
limitation of motion.  During an August 2003 videoconference 
before the undersigned Veterans Law Judge, the veteran 
testified that he was receiving disability benefits from the 
Social Security Administration (SSA) because of his service-
connected back disability.  

The Court of Appeals for Veterans Claims (Court) has 
interpreted the duty to assist to include requesting 
information and records from the SSA which were relied upon 
in any disability determination.  See Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996) (VA is required to obtain evidence from 
the Social Security Administration, including decisions by 
the administrative law judge, and give the evidence 
appropriate consideration and weight); Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. Derwinski, 
1 Vet. App. 413, 417 (1991); see also 38 U.S.C.A. § 
5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Accordingly, the Board 
finds that the SSA records must be secured.

The Board also observes that during the pendency of this 
appeal there have been significant changes in the regulations 
pertaining to the evaluation of back disorders.  The veteran 
has not been provided notice of all the revisions.  

Effective September 23, 2002, the criteria for evaluating 
intervertebral disc syndrome were amended.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003); see 67 Fed. Reg. 54345 
(Aug. 22, 2002).  The December 2002 statement of the case 
properly informed the veteran of these revisions to the 
rating criteria.  

Effective September 26, 2003, the entire section of the 
rating schedule that addresses disabilities of the spine was 
revised.  68 Fed. Reg. 51,454-458 (Aug. 27, 2003) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  
Intervertebral disc syndrome has been reassigned to 
Diagnostic Code 5243.  There is now a General Rating Formula 
for Diseases and Injuries of the Spine (for diagnostic codes 
5235 to 5243, unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  The RO has not informed the veteran of these 
latest revisions, including the General Rating Formula.

The Board finally notes that in January 2003, the veteran 
asserted that he was entitled to an increased evaluation for 
his low back disability based on an extraschedular 
evaluation.  

Accordingly, this case is REMANDED for the following action: 

1.  The RO should obtain from the SSA the 
records pertinent to the veteran's award 
of Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The RO should provide the veteran 
notice of the most recent revisions to 
the section of the rating schedule that 
addresses disabilities of the spine, 
codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243.  

3.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for the 
veteran's claim.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
the assignment of an initial rating in 
excess of 40 percent for degenerative 
disc disease with slight lumbar scoliosis 
and spondylosis at L5-S1 and L4-5 with 
limitation of motion, to include on an 
extraschedular basis.  In doing so, the 
RO should apply all relevant criteria for 
the evaluation of intervertebral disc 
syndrome, including all applicable 
previous versions and all revisions.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC) and an appropriate period of 
time for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



